Citation Nr: 0415204	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  01-01 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of fracture base of left 5th metatarsal 
and inversion sprain, for the period from August 7, 2000, to 
January 17, 2001.

2.  Entitlement to an increased disability rating for 
residuals of fracture base of left 5th metatarsal and 
inversion sprain, evaluated as 20 percent disabling from 
January 18, 2001.

3.  Entitlement to service connection for retro cervix and 
uterus.

4.  Entitlement to service connection for endometriosis.

5.  Entitlement to service connection for urinary 
incontinence.

6.  Entitlement to service connection for lethargy.

7.  Entitlement to service connection for lump on both 
breasts.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1981 to April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a October 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted an increased disability rating to 10 
percent for residuals of fracture base of left 5th metatarsal 
and inversion sprain, effective from August 2000.  The 
veteran appealed the assignment of the 10 percent rating, 
claiming it should be higher.  Thereafter, in a January 2002 
supplemental statement of the case, the RO increased the 
rating for this disability to 20 percent, effective from 
January 2001.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(noting that, in a claim for an increased disability rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded). 

The veteran testified at a hearing before the Board in 
November 2003 in New Orleans.

This appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on her part.


REMAND

A review of the claims file reflects that additional 
pertinent VA treatment records have been associated with the 
claims folder that were not previously considered by the RO 
and that, at the time of the veteran's hearing before the 
Board in November 2003, the veteran's service representative 
specifically indicated that the veteran did not want to waive 
the RO's initial consideration of this additional evidence. 
(transcript (T.) at p. 2).  Therefore, consistent with 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Board finds that it has 
no alternative but to remand this matter so that the RO can 
initially review this evidence, again consider whether all 
evidence needed to adjudicate the claim has been obtained 
(and to conduct any additional notice and development as 
required under the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) 
(VCAA), readjudicate the claim, and, if necessary, issue a 
supplemental statement of the case regarding all evidence 
received since the January 2002 supplemental statement of the 
case.

The Board further notes that the veteran has indicated that 
her service-connected residuals of fracture base of left 5th 
metatarsal and inversion sprain have recently become more 
disabling, and her last VA feet examination was conducted in 
August 2000.  Therefore, the Board further finds that while 
the case is in remand status, steps should also be taken to 
afford the veteran with a new VA feet examination to 
determine the nature and severity of her service-connected 
residuals of fracture base of left 5th metatarsal and 
inversion sprain.

Finally, the Board's review of the record also reflects that 
while the RO determined that the veteran's substantive appeal 
of February 2003 could not constitute an appeal of the July 
2002 rating action as a result of the lack of a previous 
notice of disagreement, the substantive appeal did express 
disagreement with the claims for service connection cited on 
the title page of this remand, and the veteran was never 
furnished with a statement of the case.  Consequently, the 
Board concludes that in view of its finding that the 
veteran's February 2003 substantive appeal may be construed 
as a timely notice of disagreement with the rating decision 
that denied these issues in July 2002, the Board is now 
required to remand these claims for issuance of an 
appropriate statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The veteran should be afforded a VA 
feet examination to determine the nature 
and severity of her service-connected 
residuals of fracture base of left 5th 
metatarsal and inversion sprain.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.

3.  After pursuing any additional 
development deemed appropriate, the RO 
should readjudicate the claim for an 
increased disability rating for the 
service-connected foot disorder in light 
of the additional evidence.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.

4.  The veteran should also be provided 
with a statement of the case addressing 
the claims for service connection for 
retro cervix, urinary incontinence, 
endometriosis, lethargy, and lump on both 
breasts.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for 
additional development or other


	(CONTINUED ON NEXT PAGE)


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



